Citation Nr: 0607313	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  04-44 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from September 1969 to April 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's claim for service connection for 
lumbosacral strain was previously denied in June 1972.

2.  The evidence presented since June 1972 only relates to 
facts that have already been established


CONCLUSIONS OF LAW

1.  The June 1972 RO decision denying the claim of service 
connection for lumbosacral strain is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence sufficient to reopen a claim 
for service connection for lumbosacral strain has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2004, the AOJ sent a letter to the veteran 
providing the notice required by § 5103(a) and § 3.159(b).  
The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, and scheduling a BVA hearing, 
which the veteran did not attend.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The June 1972 RO decision is final based on the evidence then 
of record.  38 U.S.C.A. § 7105.  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The June 1972 RO decision conceded that the veteran had 
lumbosacral strain, and in-service back complaints were 
noted.  The RO denied the claim, however, because there was 
no evidence that the lumbosacral strain, which was found to 
pre-exist service, was aggravated by service.  

The additional evidence submitted by the veteran does not 
demonstrate that aggravation occurred either, but rather 
merely reports treatment for the lumbosacral strain.  
Although the records report the veteran's history of a 
connection between the disability and service, the records 
are repeating the veteran's statements; no medical conclusion 
is drawn.  Because a layperson's statements are not competent 
medical evidence, these records do not relate to an 
unestablished fact necessary to substantiate the claim; they 
are not material.  

In addition, the veteran's assertion that the service medical 
records show treatment for back complaints is neither new nor 
material as it references incidents previously considered in 
the June 1972 RO decision.

In the absence of new and material evidence, the claim for 
service connection may not be reopened, and the prior 
decision denying the claim remains final.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for lumbosacral strain.  The 
request to reopen the claim is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


